Citation Nr: 0013646	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  95- 16 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), prior to September 3, 
1998.

2.  Entitlement to an increased evaluation for PTSD, 
currently evaluated as 70 percent disabling.

3.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for 
bilateral hearing loss.

4.  Whether new and material evidence has been submitted to 
warrant reopening the claim of service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to February 
1970, including combat service in the Republic of Vietnam, 
and his decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim of 
entitlement to an increased rating for his PTSD, then 
evaluated as 30 percent disabling.  In that same rating 
action, the RO also denied the veteran's applications to 
reopen claims for service connection for bilateral hearing 
loss and tinnitus.  The veteran timely appealed these 
determinations to the Board.

In a November 1995 rating action, the RO increased the 
evaluation of the veteran's PTSD to 50 percent, effective 
August 9, 1993.  Thereafter, when this matter was initially 
before the Board in November 1998, the veteran's claims were 
remanded because he had submitted evidence that was not 
accompanied by a waiver of RO consideration.  Subsequent to 
the Board's remand, in an October 1999 rating decision, the 
RO increased the evaluation of the veteran's PTSD to 70 
percent, effective September 3, 1998; in that same rating 
action, the RO also determined that the veteran was entitled 
to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
also effective September 3, 1998.  Because the two increases 
in the evaluation of the veteran's PTSD do not represent the 
maximum available rating available for this disability, the 
veteran's claim for an increased evaluation remains in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  
In this regard, the Board points out that the RO's action in 
establishing entitlement to a TDIU does not impact on the 
Board's consideration of his claim for an increased rating, 
effective during the period in which entitlement to those 
benefits has been established.  The Board notes that the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) (Court) 
has consistently held that claims for increased ratings, 
including on an extraschedular basis, are separate and 
distinct from a total rating claim.  See Colayang v. West, 12 
Vet. App. 524, 537 (1999).  As such, the Board has 
characterized the first two issues on the title page to 
reflect this.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  Neither the former criteria for evaluating psychiatric 
disabilities, in effect when the veteran filed his claim for 
an increased rating, nor the revised criteria, which became 
effective November 7, 1996, is more favorable.

3.  Prior to September 3, 1998, the veteran's PTSD was 
chronic and severe, and productive of severe industrial and 
social impairment.  

4.  A VA examiner indicated opined that the veteran was 
totally disabled and thus incapable of being employed due to 
his PTSD beginning September 3, 1998.

5.  In a July 1991 decision, the RO denied the claim of 
entitlement to service connection for bilateral hearing loss 
basis that the right ear hearing loss existed prior to 
service and was not aggravated by service, and that left ear 
hearing loss was not shown by the evidence of record.  The 
veteran was provided notice of this determination and of his 
appellate rights, filed a timely Notice of Disagreement, but 
did not perfect his appeal as to this issue, and the decision 
became final.

6.  Evidence added to the record since the July 1991 rating 
decision that denied the veteran's claim for service 
connection for bilateral hearing loss is not cumulative or 
redundant, is relevant and probative, and, when viewed in 
conjunction with the evidence previously of record, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.

7.  In a July 1991 decision, the RO denied the claim of 
entitlement to service connection for tinnitus on the basis 
that it was not incurred or aggravated by service.  The 
veteran was provided notice of this determination and of his 
appellate rights, filed a timely Notice of Disagreement, but 
did not perfect his appeal as to this issue, and the decision 
became final.

8.  Evidence added to the record since the July 1991 rating 
decision that denied the veteran's claim for service 
connection for tinnitus is not cumulative or redundant, is 
relevant and probative, and, when viewed in conjunction with 
the evidence previously of record, is so significant that it 
must be considered in order to fairly decide the merits of 
the case.

9.  The veteran's claims for service connection for bilateral 
hearing loss and tinnitus are plausible.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD, prior 
to September 3, 1998, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.16(c), 4.130, 4.132, Diagnostic Code 9411 (1996 & 
1999).

2.  The criteria for the assignment of a 100 percent 
evaluation for PTSD, effective September 3, 1998, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.16(c), 4.130, 4.132, 
Diagnostic Code 9411 (1996 & 1999).

3.  The RO's July 1991 decision, which denied service 
connection for bilateral hearing loss and tinnitus, is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 38 U.S.C.A. 
§§ 3.104(a), 20.200 (1999).

4.  New and material evidence sufficient to reopen the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus has been submitted.  38 U.S.C.A. § 5108, 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

5.  The veteran has submitted evidence of well-grounded 
claims for service connection for bilateral hearing loss and 
tinnitus.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Evaluation for PTSD

I.  Factual Background

The veteran's service records document his participation in 
combat during his service in the Republic of Vietnam from 
1967 to 1969 in Vietnam and that he was awarded the Combat 
Action Ribbon.  An October 1988 report from the Broome County 
Community Mental Health Services reflects a diagnosis of PSTD 
and cannabis dependence.  Pursuant to his claim of service 
connection for PTSD, a VA examination and social survey were 
conducted in May 1991, and a diagnosis of PTSD was made at 
that time.  Entitlement to service connection for PTSD was 
established by rating action of July 1991.  A 30 percent 
evaluation was assigned, effective February 14, 1990.  

VA records reflect treatment for a period between 1992 to 
1996 for depression and PTSD.  His treatment included the use 
of prescription medication and hypnotherapy.  

In August 1993, the veteran provided an employment history 
for a period between 1970 and 1985, which included a list of 
seven employers for that period of time.  He mentioned his 
ongoing problems with insubordination and absenteeism, and 
provided warning notices he received from his most recent 
employer.  The notices were dated in 1989. 

A VA examination was conducted in November 1993.  The 
examiner diagnosed chronic and severe PTSD, and noted that 
his primary stressors appeared to be his service experiences.  
Global Assessment of Functioning (GAF) Scale was 60.  The 
examiner also discussed how the results from the Minnesota 
Multiphasic Personality Inventory (MMPI), and Mississippi 
Combat were consistent with PTSD.  The examiner observed that 
the veteran was depressed and agitated.  He was not quite 
tangential as described in a prior evaluation.  He was 
oriented in all three spheres.  Insight appeared to be okay, 
and he denied having any hallucinations, delusions, psychotic 
symptoms, or suicidal and homicidal ideation.  He had 
continued with his Atarax and Xanax regimens.  The examiner 
determined that the veteran was competent to handle VA funds.  
The examiner further commented that the veteran was in a 
great deal of emotional pain and noted that the veteran was 
regularly seen on an outpatient basis for treatment of his 
PTSD.  The MMPI profile portrayed the picture of an alienated 
unsociable man afraid of emotional involvement.  The examiner 
noted that the veteran was experiencing a major affective 
disorder that was consistent with PTSD.  In this regard, the 
examiner explained that he tended to be ruminative, fearful, 
obsessive and phobic, and feels a great deal of guilt.  
Regarding his interpersonal relations, he is suspicious and 
resentful, and feels mistreated.  Specific critical items 
noted on the MMPI included the following: easily awakened by 
noise; evil spirits possess him; feels useless; goes to sleep 
with thoughts or ideas bothering him; memory is not alright; 
something is wrong with his mind; does not feel that life is 
worthwhile; feels that he must injure himself or someone else 
at times; believes he is a condemned person; someone has it 
in for him; believes he is being plotted against; has many 
enemies; has strange and peculiar experiences; sees and hears 
things that other people do not see or hear; peculiar odors 
come to him at times; and he has strange or peculiar 
thoughts.  The examiner noted that the testing results were 
indicative of his continuing PTSD symptomatology and its 
severity.  It was noted that his McAndrew Scale T score was 
indicative of his continuing predisposition for substance 
abuse, but the veteran reported that he had been substance 
free for eight years.  

A VA examination was conducted in June 1995.  The examiner 
reported that the veteran was very subdued and depressed.  He 
was oriented in all three spheres.  There was no evidence of 
hallucinations, delusions or other psychotic symptomatology.  
Insight and judgment were mediocre.  The veteran was on a 
Prozac and Serentil regimen.  He was found competent to 
handle VA funds.  The examiner reported a diagnosis of 
chronic and severe PTSD, and reported a GAF of 55. 

The examiner commented that the veteran started attending 
treatment on an increased, biweekly basis compared to every 
six weeks as he was doing at the time of the last 
examination.  Also, the score from the Mississippi Combat 
Scale was higher than it was in 1993.  The examiner further 
mentioned that the Beck Depression Inventory score was 
consistent with severe depression.  The MMPI score was 
consistent with PTSD, and the profile portrayed the picture 
of a man suffering an affect disturbance consistent with 
PTSD.  He was also suffering from major affective disorder.  
The examiner further indicated that the veteran was very 
suspicious and resentful, and feels a lot of guilt, anxiety, 
and agitation.  Specific items endorsed on the MMPI 
examination included: afraid that he is losing his mind; 
memory is disturbed; feels useless; thoughts and ideas bother 
him every night before he goes to sleep; does not feel life 
is worthwhile; sometimes feels that he must injure himself or 
others; believes he is a condemned person; most of the time 
wishes he was dead; has enemies that wish to harm him; 
someone has it in for him; has strange and peculiar 
experiences and strange and peculiar thoughts and seeing and 
hearing things that other people do not hear and see.  The 
examiner opined that the severity of the veteran's symptoms 
would soon render him unemployable.  

The veteran and his spouse testified before a hearing officer 
at the RO in June 1995.  At that time, the veteran was 
considering a 28-day inpatient PTSD program, and he had been 
taking Prozac and several other medications.  Prior to this 
regimen, he went through a number of medication adjustments, 
and experienced side effects such as the inability to make 
love or display emotion, as well as decreased anger.  Even 
though the medication helps with his anger, he still has 
episodes of becoming upset and removing himself from various 
situations.  The veteran's spouse estimated that prior to 
taking medication, the veteran's waking up early in the 
morning was due to intrusive dreams. 

It was noted that the veteran was working in the photographic 
industry as a utility operator, and that he had taken about 
three months off from work due to PTSD.  His spouse commented 
that prior to his taking time off, the veteran would miss a 
day or two due to intrusive thoughts and other reasons.  The 
veteran also described having a great deal of difficulty 
reporting to work on some days, and varied reasons for not 
reporting for work on other days.  

He does not have relationships with others outside of his 
family.  The veteran's spouse testified that the veteran is 
uncomfortable when they go out, and is primarily comfortable 
at home.  He does not attend or host family functions, and 
his spouse alone represented their family at these events.  

In November 1995, the RO determined that an increased rating 
was warranted.  A 50 percent rating was assigned, effective 
August 9, 1993. 

The veteran was admitted to a VA facility in August 1996.  
The reported diagnoses included chronic and severe PTSD, 
history of alcohol dependence considered secondary to PTSD, 
and marijuana abuse in partial remission considered to be 
secondary to PTSD.  His GAF on admission was 50 and was 52 
when discharged.  At the time of the entry mental status 
examination, the veteran was conscious, casually dressed and 
did not show obvious motor restlessness, and was cooperative 
with the interviewer.  His speech was spontaneous, and he did 
not appear to be suffering from a major depression upon 
admission to the inpatient PTSD program.  He denied having 
suicidal or homicidal thoughts shortly after his admission to 
the inpatient program.  He was oriented to self, others, 
place and time.  His concentration, intellectual ability, and 
capacity for abstract thinking all appeared to be adequate, 
as did his remote, recent, and immediate memory.  He had a 
good general grasp and recollection of things.  His insight 
and judgment were both good.  He was considered to be fully 
competent, and able to resume his pre-hospitalization 
activities.  

The veteran participated in at VA PTSD inpatient program 
beginning in October 1996.  The reported diagnoses included 
chronic and severe PTSD, history of alcohol dependence 
considered secondary to PTSD, and marijuana abuse in partial 
remission considered to be secondary to PTSD.  His GAF was 50 
upon admission and 55 upon discharge.  

The following findings were noted on the admission mental 
status examination: conscious, casually dressed and showed no 
obvious motor restlessness and cooperative with the 
interviewer; spontaneous speech; restricted affect on 
admission consistent with prior admissions to the inpatient 
PTSD program; denied suicidal and homicidal thoughts; 
oriented to self and others, place and time; concentration, 
intellectual ability and capacity for abstract thinking 
appeared adequate, as did remote, recent and immediate 
memory; good general grasp and recollection of things; and 
good judgment and insight.  The veteran was considered 
competent and able to resume his pre-hospitalization 
activities.  

The veteran's hospital course included: gaining insight into 
the relationship between his PTSD and substance abuse 
problems; reducing the intensity of psychic numbing and 
increasing the range of affective functioning; reducing 
alienation and gaining some insight regarding the traumatic 
combat experiences and subsequent social impairment; reducing 
avoidance of interpersonal relationships; and employment 
issues.  Overall, the examiner indicated that the veteran 
demonstrated improved insight and motivation regarding PTSD, 
continued to show the full range of PTSD symptomatology, and 
that there was no apparent suicidal or homicidal risk while 
in the inpatient program or upon discharge.  Upon his 
discharge, his prognosis was guarded to fair.  

A November 1996 Social Security Administration (SSA) 
Disability Report form, reflects the veteran's report that 
his ability to work has been affected by ongoing PTSD related 
problems with concentration and attention span, becoming 
easily frustrated, shaking hands, anxiety, depression, and 
isolation from others. 

The claims folder includes a February 1997 New York State 
Department of Social Services Office of Disability 
Determinations examination report.  The examiner reported 
diagnoses of recurrent major depressive disorder, PTSD, 
alcohol dependence in remission, and cannabis dependence.  
The examiner observed that the veteran was casually dressed 
and cooperative, and that he minimized aspects of his medical 
and legal history.  The following was noted: clear and 
coherent speech, but evidence of psychomotor retardation and 
some sense of hopelessness; intact thought processes with no 
evidence of any psychosis, perceptual distortions or 
looseness of associations; depressed mood and flat affect; a 
belief that he was being punished by God for all those he 
killed; some suicidal ideation, but denial of intent or plan 
due to his religious beliefs; speech marked by frequent 
profanities; oriented in all 3 spheres, and memory for 
recent, remote and immediate events were within normal 
limits; impaired attention and concentration measured by his 
inability to perform serial sevens subtractions; able to 
repeat only four digits forward; average range of 
intelligence, and good abstractions; and intact judgment and 
some insight exhibited.  

A VA examination was conducted in September 1997.  The 
examiner indicated that the veteran was appropriately 
attired, and observed that there was some strained facial 
countenance.  He stated that the veteran was generally 
cooperative and that his eye contact was fair; however, he 
added that the veteran looked downward and to the side when 
discussing a number of aspects of his military history and 
symptomatology.  His speech was generally productive, not 
spontaneous, not pressured, and well articulated.  His mood 
was described as "pretty good."  Affect was quite 
constricted with periods of anxiety especially when 
attempting to perform some aspects of the mini mental status 
examination.  Thought content was negative for suicidal and 
homicidal ideation, auditory visual hallucinations and 
delusional ideation.  His thought process revealed occasional 
thought blocking related to difficulty concentrating and not 
any psychotic process.  He was alert and well oriented.  His 
concentration was quite impaired, as it took him about three 
minutes to spell the word "world" forward and backwards.  
Recent memory was 3 out of 3 objects after 4 minutes, but it 
took him about a minute and a half to recall the three 
objects.  The examiner found that the veteran is of roughly 
average intelligence as per vocabulary.  His insight was 
limited, and his judgment was adequate with respect to 
maintenance of personal safety.  

The examiner reported diagnoses of severe and chronic PTSD of 
delayed onset, alcohol dependence and cannabis abuse in 
remission.  The examiner further commented that the veteran's 
severe and chronic PTSD had progressed to the point that it 
impaired his ability to concentrate and perform his job 
functions.  He continued to work, but was only able to do so 
approximately one half to three-quarters of the time.  The 
examiner opined that an increase was warranted.  His GAF was 
58.  

VA records reflect ongoing psychiatric treatment in 1998 and 
1999.  The records also show that the veteran was admitted to 
a VA facility in October 1998.  Diagnoses of chronic severe 
PTSD and major depression were noted.  His GAF upon admission 
was 29 and 29 when discharged.  Upon admission, the veteran 
did not have any suicidal or homicidal ideation.  There were 
no psychotic symptoms, and no signs of delirium or dementia.  
While in the unit, the veteran participated in the 
educational and psychotherapeutic aspects of the PTSD unit.  
His medications were continued and nortriptyline was added in 
an effort to augment the antidepressant effects of bupropion.  
The veteran left the unit much earlier than advised.  When he 
left, there were no suicidal or homicidal ideation.  The 
effect of the medication change could not be evaluated since 
he had been on the nortriptyline for such a short period of 
time.  He was to be followed at a VA clinic.  It was noted 
that other changes in his medication would be considered.  
Also, the examiner pointed out that there was the slim 
possibility that the veteran may have psychotic symptoms that 
he was not comfortable describing.  

In an August 1998 note, a VA physician informed the veteran's 
employer that the veteran suffers from PTSD and that he 
should be excused from work beginning September 3, 1998.  In 
a personnel action, the veteran's employer noted that the 
veteran was to be out on short-term disability beginning on 
September 3, 1998.  

A psychiatric examination used by SSA in the veteran's case 
was conducted in December 1998.  The examiner reported a 
diagnosis of PTSD, as well as a diagnosis of personality 
disorder, not otherwise specified, avoidant and narcissistic 
features.  In February 1999, SSA issued a decision in the 
veteran's favor.  The primary diagnosis was that of anxiety 
related disorder/functional nonpsychotic.  It was determined 
that the disability began on September 3, 1998.  

A VA examination was conducted in February 1999.  The 
examiner found that the veteran was generally cooperative, 
though mildly anxious and made very little eye contact.  He 
was neatly dressed and his behavior was appropriate.  He was 
oriented in all three spheres and his affect was appropriate.  
Even though he reported difficulty in concentration, he was 
able to adequately report the incidents when demanded.  He 
did not complain of panic episodes though he reported that he 
did have a couple of episodes and one in the doctor's office, 
which led to his initial admission to the Batavia facility.  
His memory for recent and remote events appeared to be 
generally intact, except some of the events he reported not 
wanting to remember and avoids.  Events such as Vietnam or 
his mother's death.  His immediate recall was intact and he 
did not manifest any ritualistic or obsessive behavior.  He 
denied experience auditory or visual hallucinations and did 
not manifest any delusional thinking, though he believed that 
people in general do not care about Vietnam veterans.  He 
believes that it is because they are against them and that 
other people make him feel "dirty".  He did not present 
with any specific somatic problem though he reported having 
tinnitus with some impairment of hearing and no acute medical 
problems.  The examiner felt that the veteran was competent 
to manage his benefit payments on his own behalf and testing 
was not recommended at that time.  The examiner diagnosed 
chronic PTSD, alcohol dependence in remission, history of 
cannabis dependence in remission, and mixed personality 
disorder.  Current GAF was 65 and was 75 for the past year.  
It was also noted that the veteran's interaction with people 
in general or at work was stressful.  

In an October 1999 rating action, the RO assigned an 
increased rating of 70 percent, effective September 3, 1998.  


II.  Legal Analysis

As a preliminary matter, the Board finds that the veteran's 
claims of entitlement to increased ratings for his PTSD are 
plausible and capable of substantiation and are therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  A 
claim that a service-connected condition has become more 
severe is well grounded where the claimant asserts that a 
higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The 
Board also is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  Id.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is rated as 50 percent 
disabling under Diagnostic Code 9411 of the Rating Schedule.  
The Board observes that, effective November 7, 1996, VA 
revised the criteria for diagnosing and evaluating 
psychiatric disabilities, to include PTSD.  61 Fed. Reg. 
52,695 (1996).  Where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991). In this regard, 
the General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).  As such, VA must consider 
the claim pursuant to the former criteria during the course 
of the entire appeal, and since November 7, 1996, under the 
revised criteria, applying whichever is more favorable to the 
veteran.  See DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  
Further, as the RO has considered the claim under the former 
and revised criteria, there is no prejudice to the veteran in 
the Board doing likewise, and applying the more favorable 
result.

Under the former criteria, a 50 percent evaluation was 
assigned where the ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired and where the reliability, flexibility, and 
efficiency levels were so reduced by reason of psychoneurotic 
symptoms as to result in considerable industrial impairment.  
A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  To 
warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Such criteria provided three independent 
bases for granting a 100 percent disability evaluation.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

In addition, 38 C.F.R. § 4.16(c) (West 1996), which was 
repealed when the revised criteria for rating psychiatric 
disabilities became effective, provided that where the 
veteran's only service-connected disability was a mental 
disorder that was assigned a 70 percent evaluation, and that 
mental disorder precluded a veteran from securing or 
following a substantially gainful occupation, the mental 
disorder must be assigned a 100 percent evaluation under the 
appropriate diagnostic code.

Under the revised criteria, a 50 percent evaluation is 
warranted for PTSD when the disorder causes occupational and 
social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumulatory, or stereotyped speech; panic attacks more 
frequently than once per week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 evaluation is warranted when a veteran's 
PTSD creates occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  A 100 percent 
evaluation is warranted for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.


A.  Evaluation of the veteran's PTSD prior to September 3, 
1998

After a careful review of the record, the Board finds that 
the severity of the veteran's service-connected PTSD, prior 
to September 3, 1998, most closely approximates a 70 percent 
rating, under both the criteria in effect prior to November 
7, 1996, and the revised criteria that became effective on 
that date.  In reaching this determination, the Board finds 
that, throughout the record, the veteran's PTSD was noted to 
be severe and chronic, and he has been in need of treatment, 
which has included the use of prescription medication, on a 
regular basis.  In addition, the VA examination reports 
reflect that the worsening of the condition was noticeable, 
and that the veteran's PTSD was productive of more than 
considerable social and industrial impairment.  For example, 
when examined in November 1993, the veteran's entry into a 
PTSD program was discussed, and in June 1995, the VA examiner 
reported that the severity of the veteran's symptoms would 
soon render him unemployable.  The veteran eventually entered 
a PTSD program in 1996, and upon his discharge, his prognosis 
was guarded to fair.  When examined in September 1997, the 
examiner commented that the veteran's severe and chronic PTSD 
had progressed to the point that it impaired his ability to 
concentrate and perform his job functions.  It was further 
noted that although he continued to work, he was only able to 
do so approximately one half to three-quarters of the time, 
which the Board concludes is evidence of severe industrial 
impairment.  

The Board concludes, however, that prior to September 3, 
1998, the criteria for a 100 percent evaluation under either 
the former or revised were not met.  The Board is unable to 
find that, prior to September 3, 1998, the veteran was then 
demonstrably unable to obtain or retain employment due to his 
PTSD, that the attitudes of all contacts except the most 
intimate were so adversely affected as to result in his 
virtual isolation in the community, or that his PTSD was 
productive of totally incapacitating symptoms that bordered 
on a gross repudiation of reality with disturbed thought or 
behavioral processes, which was required for a 100 percent 
evaluation under the former criteria.  

Likewise, the evidence prior to September 3, 1998, does not 
demonstrate symptoms such as grossly impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent ability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of closest relatives, own 
occupation, or own name.  Thus, the revised criteria for a 
100 percent evaluation also were not met.

Finally, in the absence of evidence of marked interference 
with employment, repeated hospitalizations due to PTSD, or 
evidence of other unusual or exceptional factors that 
rendered inadequate the regular schedular standards for 
evaluating the disability, the record also presented no basis 
for assignment of an extra-schedular evaluation in excess of 
70 percent for the veteran's PTSD prior to September 3, 1998.  
See Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

However, as noted above, the veteran was hospitalized by VA 
to treat his PTSD in October 1998 and the discharge summary 
reflects that, at both admission and discharge, the veteran's 
GAF (global assessment of functioning) scale score was 29.  
The Board observes that pursuant to DSM-IV, such a score 
clearly reflects an inability to work.  Further, in August 
1998, a VA examiner indicated that, effective September 3, 
1998, the veteran would be unable to work due to his PTSD.  
The Board observes that this evidence represents the earliest 
objective indications that the veteran's PTSD may render him 
demonstrably unable to obtain or retain employment.  Given 
the above, the criteria for a 100 percent schedular rating 
for the veteran's PTSD, under the criteria that was in effect 
prior to November 7, 1996, have been met.  See Johnson, 7 
Vet. App. at 97.  As the veteran is deemed entitled to the 
maximum assignable evaluation under the former criteria, 
consideration of the revised criteria is unnecessary.


Whether New and Material Evidence Has Been Submitted to 
Warrant Reopening the Claims of Service Connection for 
Bilateral Hearing Loss and Tinnitus

In a July 1991 decision, the RO denied the claim of 
entitlement to service connection for bilateral hearing loss 
on the basis that the right ear hearing loss existed prior to 
service and was not aggravated by service, and that left ear 
hearing loss was not shown by the evidence of record.  The 
claim of service connection for tinnitus was denied on the 
basis that it was not incurred or aggravated by service.  At 
that time, the evidence consisted of the veteran's service 
medical records and a September 1975 audiological evaluation 
report.

A hearing defect and a profile of H2 were noted in the 1966 
entrance physical examination report.  He was treated for a 
left ear earache in December 1967.  The February 1970 
separation examination report includes a reference to the 
high and low frequency hearing loss and the H2 profile noted 
at the time of the veteran's entry into service.  At that 
time of separation, the veteran's hearing was 15/15 
bilaterally on whispered voice.  

In support of his claim, the veteran submitted a copy of the 
1975 audiological evaluation.  The veteran's history of noise 
exposure during service was indicated.  In addition, the 
veteran's complaints of ringing in the ears and hearing loss 
were noted.  The examiner diagnosed the veteran as having 
sensorineural hearing loss and recommended that the veteran 
wear ear protection.  

As noted above, in a July 1991 decision, the RO denied the 
claims of entitlement to service connection for hearing loss 
and tinnitus.  His notice of disagreement was recorded in 
September 1992, and a statement of the case was issued that 
November.  Since a substantive appeal was not filed, the 
decision became final.  Decisions of the RO are final under 
38 U.S.C.A. § 7105 (West 1991); however, the VA must reopen 
the claim and review the former disposition of the case where 
new and material evidence is submitted with regard to that 
previously disallowed claim.  38 U.S.C.A. § 5108 (West 1991).

The veteran submitted a timely Notice of Disagreement.  
Because he failed to perfect his appeal, however, the July 
1991 rating decision became final based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200.  However, the claims will be reopened if new and 
material evidence is submitted.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 
(1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  In addition, for the purpose 
of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, create a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

In addition, in response to the Federal Circuit's decision in 
Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
and in Winters v West, 12 Vet. App. 203 (1999) (en banc), the 
Court provided further guidance for the adjudication of 
previously denied claims to which finality had attached.  In 
Elkins and Winters, the Court set forth a three-part test.  
Under the new Elkins test, the Secretary must first determine 
whether the veteran has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally decided 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim the Secretary must determine whether, 
based upon all the evidence of record in support of the 
claim, presuming its credibility, the claim as reopened is 
well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, if 
the claim is well grounded, the Secretary may then proceed to 
evaluate the merits of the claim, but only after ensuring 
that his duty to assist under 38 C.F.R. § 5107(b) has been 
fulfilled.  Elkins, 12 Vet. App. at 218-19; Winters, 12 Vet. 
App. at 206.

Evidence associated with the claims folder subsequent to the 
July 1991 rating includes a February 1999 VA psychiatric 
examination report, which reflects that, during the 
evaluation, the veteran complained of having tinnitus with 
some impaired hearing.  In addition, the veteran reported 
that his spouse was a nurse.  The examiner diagnosed the 
veteran as having tinnitus, which the Board observes, is the 
first time a diagnosis of tinnitus appears in the record.  

In June 1995, the veteran testified that he had right ear 
hearing loss prior to his entry into service, and that he was 
exposed to artillery fire during his four years of service.  
He presented photographs of the vehicles they sat in and used 
for firing ammunition, and pointed out that they did not use 
ear protection.  Copies of those photographs are associated 
with the claims folder, as well as his service personnel 
records indicating combat service.  There was also mention of 
the audiological findings noted at the time of entry into and 
separation from service.  His spouse testified that she and 
the veteran started dating in 1969 and married in 1970.  She 
reported that the veteran complained of having both hearing 
loss and tinnitus during the entire time in which he knew 
him.  She further stated that she also noticed that some of 
his hearing loss was greater on the right.  She indicated 
that the veteran was not able to pursue a career in law 
enforcement due to his hearing loss and tinnitus, and some 
other medical problems.  He first sought treatment in 1975, 
and the physician told him he had tinnitus.  

Finally, also of record are numerous statements, submitted 
during the course of this appeal, in which the veteran 
reiterates that his hearing loss was related to his service, 
and that he had ringing in his ears since that time.

The Board finds that this new evidence discussed above bears 
directly and substantially upon the specific matters under 
consideration and that by itself or in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of his 
claims for service connection and bilateral hearing loss.  
Thus, the Board concludes that new and material evidence has 
been added to the record and the veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
PTSD, is reopened.  In reaching this conclusion, the Board 
points out that in Hodge, the Federal Circuit, reviewing the 
history of 38 C.F.R. § 3.156(a), including comments by the 
Secretary submitted at the time the regulation was proposed, 
concluded that the definition emphasized the importance of a 
complete record rather than a showing that the evidence would 
warrant a revision of a previous decision.  See Id. at 1363.

Service connection

As the veteran's claim has been reopened, the Board must now 
immediately determine whether, based upon all the evidence of 
record in support of the claim, presuming its credibility, 
the reopened claim is well grounded pursuant to 5107(a).  
Elkins; Winters.  A well-grounded claim is not necessarily a 
claim that will ultimately be deemed allowable.  It is a 
plausible claim, properly supported with evidence.  See 
38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 1464 (1997); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Further, for 
the purpose of determining whether a claim is well grounded, 
the credibility of the evidence in support of the claim is 
presumed.  See Hasty v. West, 13 Vet. App. 230, 233 (1999); 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The veteran reports that he suffers from bilateral hearing 
loss and tinnitus that is directly related to in-service 
combat related acoustic trauma.  Further, the evidence 
reflects that the veteran has been diagnosed as having each 
of these conditions.  Moreover, the Board observes that the 
veteran's spouse, who apparently is a nurse, has testified 
that each of these disorders is related to his period of 
active duty.  See Goss v. Brown, 9 Vet. App. 109, 114-15 
(1996); Williams v. Brown, 4 Vet. App. 270, 273 (1993).  

In addition, where, as here, the veteran served in combat and 
alleges that the disease or injury was incurred or aggravated 
as a result, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (1999).  "Satisfactory 
evidence" is credible evidence.  Collette v. Brown, 82 F.3d 
389, 392 (1996).  Such credible, consistent evidence may be 
rebutted only by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1999); 38 
C.F.R. § 3.304(d) (1999).  This provision does not establish 
a presumption of service connection, but eases the burden of 
demonstrating the occurrence of some in-service incident to 
which the current disability may be connected.  Collette, 82 
F.3d at 392; see also Caluza, 7 Vet. App. at 507 (holding 
that 38 C.F.R. § 1154(b) relaxes the evidentiary standards as 
to the service incurrence requirement to well ground a 
claim).

The Board finds that, in light of the foregoing, the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus are plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107.

As a final point, the Board notes that the veteran's right 
ear hearing loss was noted at service entrance.  However, in 
light of the veteran's combat service, the Board finds that, 
for the purposes of submitting a well-grounded claim, his 
assertion relating to the worsening of his right ear hearing 
loss during service are sufficient.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD, prior to 
September 3, 1998, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 100 percent rating for PTSD, effective 
September 3, 1998, is granted.

To the extent only that new and material evidence has been 
submitted to reopen the claims for service connection for 
bilateral hearing loss and tinnitus and that the veteran has 
presented well-grounded claims for these disabilities, the 
appeal is granted.  38 U.S.C.A. § 1154(b).


REMAND

As the veteran has submitted well-grounded claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus, the RO must now consider the claim on the 
merits.  Prior to adjudication of these claims on the merits, 
however, additional development is warranted.  All relevant 
and outstanding medical records must be associated with the 
claims folder.  Thereafter, regardless of whether further 
medical evidence is obtained, VA's duty to assist requires 
that he be afforded a VA examination with respect to these 
disabilities, which takes should take into account the 
records of the veteran's prior medical history, and includes 
an opinions as to the etiology of his bilateral hearing loss 
and tinnitus before a decision concerning his appeal can be 
made.  See Pond v. West, 12 Vet. App. 341, 346 (1999); Moore 
v. Derwinski, 1 Vet. App. 401, 405 (1991).

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment for hearing loss 
and tinnitus since service.  When the 
requested information and any necessary 
authorization have been received, the RO 
should attempt to obtain copies of all 
pertinent records that have not already 
been obtained.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the veteran should be 
afforded a VA ear, nose and throat 
examination to determine the nature, 
extent and etiology of any hearing loss 
and tinnitus found to be present.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, 
including a complete copy of this REMAND.  
All tests deemed necessary, including an 
audiological evaluation, should be 
performed.  The physician is requested to 
offer opinions as to whether it is at 
least as likely as not that the veteran's 
pre-existing right ear hearing loss 
worsened during as a result of service, 
to include his presumed exposure to 
combat related acoustic trauma.  In 
addition, the physician should offer 
opinions as to whether it is at least as 
likely as not that any left ear hearing 
loss and tinnitus found to be present is 
related to service, to include his 
exposure to combat related acoustic 
trauma.  The physician must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, 
to include, as appropriate, citation to 
specific evidence in the record, in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for bilateral hearing 
loss and tinnitus in light of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO must 
specifically consider 38 U.S.C.A. 
§ 1154(b) (West 1991) and 38 C.F.R. 
§ 3.304 (1999).  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

5.  If any benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his case is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The parties need take no action until otherwise 
notified, but they may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals


 



